DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 12 September 2022.  Claims 1, 11, and 17 have been amended. Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendment to claims 1, 11, and 17 has been entered.
Applicant’s amendment to claims 1, 11, and 17 is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection is maintained and updated below as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered by are not persuasive.  Applicant asserts that the claims as amended actively claim the previously argued user interface functionality and as a result recite both patentable subject matter and integrate any alleged abstract idea into a practical application. Applicant restates the amended limitation of claim 1 as an example “the user interface causes execution of the second action without an initiating core functionality of the application associated with the task by generating and sending an instruction to the application associated with the task which causes the application associated with the task to automatically perform the second action.”  Examiner respectfully disagrees. 
The claimed user interface functionality in amended claim 1 is broadly recited and fails to include technical detail regarding how the user interface determines that the second action should be executed or technical details regarding how the user interface “causes” the application associated with the task to automatically perform the second action. As drafted, applying the broadest reasonable interpretation of the claim language in light of the specification, the claims only recite a user interface that performs generic functions of displaying and transmitting information.  Therefore, as claimed the instructions sent to the application by the user interface amounts to mere field of use applied to the abstract idea of transmitting task related information and amounts to a general link to a technical environment without significantly more.  Therefore, the 35 U.S.C. 101 rejection is maintained.  
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more.  Claims 1 through 10 are directed to a system for managing user tasks, claims 11 through 16 are directed to a method for managing user tasks, and claims 17 through 20 are directed to an apparatus for managing user tasks. Independent claims 1, 11, and 17 recite substantially similar limitations.
Claims 1 through 20 are directed to an abstract idea without significantly more.  Taking claim 1 as representative, claim 1 recites at least the following limitations:  receiving a request for task data associated with a user; using one or more isolated collections to identify one or more tasks associated with the task data, wherein the one or more tasks are related via the one or more isolated collections; aggregating the one or more identified tasks; analyzing the aggregated tasks to generate one or more determinations relating to the aggregated tasks; using one or more determinations to generate a result to the request; and causing the result to be displayed in an action list comprising a first action to open an application associated with the task and a second action to complete the task,  and wherein the user interface causes execution of the second action without an initiating core functionality of the application associated with the task by generating and sending an instruction to the application associated with the task which causes the application associated with the task to automatically perform the second action.
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. The recited limitations for receiving a request for a task,  identifying one or more tasks, aggregating the identified task, analyzing the aggregated tasks, generating one or more determinations, generating a result comprising an action list associated with a task, causing the result to be displayed, generating and sending an instruction, and performing the second action are directed to the mental processes grouping of abstract ideas because a person can mentally observe data to determine tasks that should be completed and the actions that should be taken to perform the tasks in the human mind or through use of a pen and paper.  Furthermore, the recited tasks are broadly claimed and may be related to any actionable task that is not necessarily rooted in computing technology, therefore a human could perform the tasks manually without the use of computer technology.  Making identifications, analyzing data, and making a determination constitutes a mental observation, evaluation, or judgment that can be performed in the human mind. Accordingly, the recited limitations are directed to a patent-ineligible abstract idea.
Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. The recited limitations are also directed to certain methods of organizing human activity because the claims are directed to managing a person’s behavior regarding task completion.  Accordingly, the recited limitations are directed to a patent-ineligible abstract idea.
The limitations for receiving a request, causing the result to be displayed, and sending instructions represent pre-solution activity (receiving step) and post solution activity (displaying results and transmitting data), and are considered insignificant extra-solution activity.  See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)).  Therefore, the limitations fall into the mental processes grouping and certain methods of organizing human activity, and accordingly the claims recite an abstract idea. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) (Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b); and
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception recited herein is not integrated into a practical application.  In particular, the claims only recite a processor, storage device, and user interface for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0031] states: "Figure 2 illustrates an overview of an example system 200 for managing isolated collections of resource identifiers and corresponding relationships. The isolated collection techniques implemented in system 200 may comprise or be associated with one or more of the task management techniques described in Figure 1. In alternative examples, a single device (comprising one or more components such as processor and/or memory) may perform the processing described in systems 100 and 200, respectively." These elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Performing task related actions by applying the abstract concepts using a generic computer does not integrate the abstract concept into a practical application.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor, user interface, and medium implementing instructions amounts to no more than mere instructions to apply the exception using generic computer component which cannot provide an inventive concept. The presence of computer implementations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, the computer processing limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The computer limitation simply process the data through inputting and outputting data.  
While the amendment presents newly the added limitations “wherein the user interface causes execution of the second action without initiating core functionality of the application associated with the task by generating and sending an instruction to the application associated with the task which causes the application associated with the task to automatically perform the second action,” this limitation is not actively claimed.  Static display with options and functions must be actively claimed to confer patentable weight, therefore the claim as amended does not contain additional elements that integrate the recited abstract idea into a practical application.  The claimed user interface functionality in amended claim 1 is broadly recited and fails to include technical detail regarding how the user interface determines that the second action should be executed or technical details regarding how the user interface “causes” the application associated with the task to automatically perform the second action. As drafted, applying the broadest reasonable interpretation of the claim language in light of the specification, the claims only recite a user interface that performs generic functions of displaying and transmitting information.  Therefore, as claimed the instructions sent to the application by the user interface amounts to extra solution activity in the form of data transmission, and mere field of use applied to the abstract idea of transmitting task related information that amounts to a general link to a technical environment without significantly more.
 Dependent claims 2 through 10, 12 through 16, and 18 through 20 include the abstract ideas of the independent claims. The additional limitations set forth in the dependent claims for defining categories for tasks; generating queries using task data; searching data sources using the queries; identifying keywords associated with task data; using keywords to generate queries; using task data to identify contexts for the user; generating queries according to a data source format; identifying the location of corresponding task data; standardizing task data; identifying task data associations and priority levels; creating a set of commands or instructions; suggesting a task completion order based on aggregated task data; and asserting resources and relationships between resources illustrate a process that, under its broadest reasonable interpretation amounts to analyzing data and generating results, which covers methods of organizing human activity that have been considered ineligible by the courts. Accordingly, the claims recite an abstract idea. These limitations merely narrow the abstract idea recited in the independent claims. The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea. After considering all claim elements, both individually and in combination, there are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more. The analysis above applies to all statutory categories of the invention. Therefore Claims 1 through 20 are considered ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 9 and 11 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US 2013/0275429) in view of Rao et al. (US 2016/0086116), in further view of Gruber et al. (US 2014/0033071), and in further view of Kudurshian et al. (US 2017/0358305). 
Regarding Amended Claim 1, York et al. teaches a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method for managing user tasks, the method comprising: (… a system for enabling contextual recommendations and collaboration recommendations, based on a user's current work.  York et al. [para. 0011-0012]. …CPU 1702 may include one or more processor(s) 1703… In a specific embodiment, a memory 1701 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM)) also forms part of CPU 1702. … Memory block 1701 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, and the like. York et al. [para. 0064-0067; Fig. 17]))
receiving a request for task data associated with a user; (the predictive content intelligence software application is further adapted to receive via a data network search queries from users, and to provide, in response to the search queries, search results comprising identities of or links to the relevant content objects and people.  York et al. [para. 0010-0012, 0015-0017]. …According to an embodiment, predictive content intelligence engine 310 further comprises a search and retrieval engine 313 to enable a user 142 to actively query system 100 for content objects 101 or other information that may be relevant to a particular content object 101 the user is processing.  York et al. [para. 0108]);
using one or more isolated collections to identify one or more tasks associated with the task data, wherein the one or more tasks are related via the one or more isolated collections; (An "expanded social network graph", as used herein, is a social network graph in which nodes can represent objects (using this term in its broadest sense) of many types.  York et al. [para. 0055]. … In a preferred embodiment, updating of graph 600 and associated indexes is carried out as a background task, often using distributed processing (for example, using Map/Reduce techniques known in the art), so that ongoing processing of new content objects and social network changes can take place even as graph 600 is being updated. … Also, it should be noted that refreshes may be partial rather than total, and that in some embodiments one or more background processes may continually traverse graphs 600 to identify and update previously undetected relationships, or to modify or even delete existing relationships, in a continuous background update mode.  York et al. [para. 0123; Fig. 4].  See also York et al. [para. 0111]);
aggregating the one or more identified tasks;  analyzing the aggregated tasks to generate one or more determinations relating to the aggregated tasks; (Predictive content intelligence layer 130 receives as input indexing information (from indexing engine 120) and either complete or partial expanded social network graphs or subgraphs (from expanded social network database 121), and use these inputs to determine one or more topics or contextual relationships within and between content objects 101 and users 142.  York et al. [para. 0089]. … In a preferred embodiment, indexing engine 240 comprises a natural language processing (NLP) module 241, one or more Bayesian nets 242, or one or more accepted ontologies 243.York et al. [para. 0099, 0101]. … It should be noted that relevance engine 840 may use many different techniques to tailor recommendations to a particular content user, based on potentially very specific and granular attributes of that user. For example, in a preferred embodiment a series of weighting factors and Bayesian techniques are used to determine which topics are most relevant to a user's current work.  York et al. [para. 0117]);
using the one or more determinations to generate a result to the request; and causing the result to be displayed on a user interface accessible to the system, (Based on analyses performed by predictive content intelligence layer 130 (which will be described in more detail herein, at a minimum with reference to FIG. 3), one or more recommendations 132 may be generated and forwarded to one or more client interfaces 140 for further transmission to, or display within, one or more client applications 142.  York et al. [para. 0089; Fig. 3]. …  Content object recommendations 1220 may comprise an icon 1221 identifying the content object type (email, Word.TM., Excel.TM., video file, etc.), one or more attachment preview icons or buttons 1222 … and content-specific metadata. York et al. [para. 0118-0121, 0124-0125; Fig. 12-16]);
York et al. fails to explicitly disclose the system wherein the user interface comprises an action list displaying actions associated with a task, the action list comprising a first action to open an application associated with the task and a second action to complete the task, and wherein the user interface causes execution of the second action without initiating core functionality of the application associated with the task by generating and sending an instruction to the application associated with the task which causes the application associated with the task to automatically perform the second action. Rao et al. discloses this limitation. (Rao et al. [para. 0035; 0042-0044] describes action module (210) that can enable a user to take action on information provided on a list item (e.g. snooze, access contact information, map information, transportation information, make restaurant reservations online, etc.); Rao et al. Figures 5-7 depict example user interface views; Rao et al. [para. 0049-0051; Fig, 8-10] describes presenting actions associated with a task and describe user ability to mark a task complete and/or delete a task). The claim limitation, as drafted, only requires that the user interface “cause execution” of the second action without initiating core functionality. The claims lack specific technical details regarding how the second action is executed and applying the broadest reasonable interpretation of the claim language in light of the specification, “causing execution” by transmitting data could broadly be construed as updating a task record.  Additionally, the claim language “a second action to complete a task” is construed broadly to include any action in furtherance of task completion because the claim limitation lacks detail on how the action is performed to complete the task, for example a user selection of an interface object to make a task complete would teach the limitation as claimed.  It would have been obvious to one of ordinary skill in the art of displaying and executing tasks before the effective filing date of the claimed invention to modify the interface display of Rao et al. to include displaying an action associated with a task as taught by York et al. in order to provide to automatic recommendations for a set of calendar events and tasks. Rao et al. [para. 0006].
While York et al. and Rao et al. combined teach the limitations of claim 1, Guber et al. additionally discloses a system wherein the user interface causes execution of the second action without initiating core functionality of the application associated with the task by generating and sending an instruction to the application associated with the task which causes the application associated with the task to automatically perform the second action. (… a task item is generated based on input and context of the input. "Context" of input refers to data that is currently or recently (relative to input, from a user, that initiated the generation of a task item) displayed or processed at device. Guber et al. [para. 0040, 0055-0056]. …  A task item is "consumed" when an action associated with the task item is performed. …  causing an action to be performed may involve task manager 112 causing another application or process to perform the action. The calling or invoking of the other application (e.g., via an API of the other application) may be performed with or without further input, as indicated in the following examples. … When task manager determines that the current time is 2 PM, task manager may cause a message to be displayed that prompts the user to call Marilyn Merlot. The message may include a "Later" button and a "Call Now" button. If the user selects the "Later" button, then task manager will send the message again later in the afternoon (e.g., in 1 hour). If the user selects the "Call Now" button, then task manager initiates a call to Marilyn Merlot. This initiation may involve task manager making an API call to a phone application (not shown) -  executing on device and passing the phone number as an argument of the API call. The phone application then uses the phone number to call a device associated with the phone number. Guber et al. [para. 0106-0110]. … For example, a user may view a task list to review his outstanding tasks, and see a task item that he could conveniently complete right away. The user can then simply select the task item (e.g., the description "call Greg Almond") in order to process the active payload (e.g., initiate a phone call to Greg Almond) and complete the task item. Guber et al. [para. 0115; Fig. 6-8]).  It would have been obvious to one of ordinary skill in the art of programable user interface elements before the effective filing date of the claimed invention to modify the combined user interface action lists of York et al. and Rao et al. to include the task management functions taught by Guber et al. in order to provide intelligent generation, organization, triggering, and delivery of reminders and tasks in electronic to-do lists.  Guber et al. [para. 0007].
While York et al., Rao et al., and Guber et al. combined teach the limitations of claim 1, Kudurshian et al. additionally discloses a system wherein the user interface causes execution of the second action without initiating core functionality of the application associated with the task by generating and sending an instruction to the application associated with the task which causes the application associated with the task to automatically perform the second action. ( The method further includes, in accordance with a determination that the user intent indicates a request for performing a task, instantiating a process associated with the user device to perform the task. Kudurshian et al. [para. 0009-0010, 0045, 0095-0134 (application modules); Fig. 1 (system)]. … application 236-1 includes a plurality of event handlers 290 and one or more application views 291, each of which includes instructions for handling touch events that occur within a respective view of the application's user interface. Kudurshian et al. [para. 0149, 0159]. … With reference to FIG. 9H, in some examples, the digital assistant instantiates a process (e.g., an object managing process) to perform an object managing task (e.g., coping, moving, sharing, etc.) … In accordance with the user intent, the digital assistant instantiates a process (e.g., the object managing process) to copy or move Expense file 1 from its current folder to Document folder. …   Kudurshian et al. [para. 0287-0289, 0291-0292]. … . As illustrated in FIG. 12C, in accordance with a determination the user intent is to perform the first task …the digital assistant displays a user interface 1234 (e.g., a snippet or a window) providing photos and/or links associated with the search result (e.g., photos 1, 2, and 3). …  the digital assistant determines that the second task can be performed using an email process at the user device. In accordance with the determination, the digital assistant instantiates the process to perform the second task. Kudurshian et al. [para. 0297-0299, 0308; Fig. 12A-12C, 13C]. …  in accordance with a determination that the user intent indicates a request for performing a task, the digital assistant instantiates a process to perform the task. For example, as illustrated in FIG. 19C, in accordance with the user intent, the digital assistant instantiates a notification configuration process to turn off the alert of emails. Kudurshian et al. [para. 0385; Fig. 19C]).  Per Figure 12C the task of sending certain photos via email is instantiated without fully opening the email application (instantiating the “core functionality) as described in paragraphs 56 and 60of Applicant’s Specification), but by using a snippet window.  Therefore, Kudurshian et al. discloses the claimed limitation.  It would have been obvious to one of ordinary skill in the art of programable user interface elements before the effective filing date of the claimed invention to modify the combined  performance of the recited tasks of York et al., Rao et al., and Guber et al. to include the task management functions taught by Kudurshian et al. for performing the task using the object managing process. Kudurshian et al. [para. 0009].

Regarding Claim 2, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein the one or more tasks correspond to at least one of events, actions and sequences of actions contributing to completing an objective. (at least some contextual recommendation system(s) may be configured, designed, and/or operable to provide various different types of operations, functionalities, and/or features, such as, for example, one or more of the following (or combinations thereof): Automatically indexing incoming, outgoing, and archived emails, messages, and other documents to identify one or more topics addressed by each document, keywords or phrases present in each document, semantic structures present in each document, and persons having some relationship to each document (for example authors, reviewers, editors, users, senders, recipients, and the like). Providing relevant recommendations of other people, topics, information sources, documents, or other content objects that may be useful to a user who is working with a first document, and making those recommendations available to the user within the first document.  York et al. [para. 0077-0080]).
Regarding Claim 3, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein identifying the one or more tasks comprises: generating one or more queries using data in the request; and using the one or more queries to search the one or more isolated collections. (According to an embodiment, predictive content intelligence engine 310 further comprises a search and retrieval engine 313 to enable a user 142 to actively query system 100 for content objects 101 or other information that may be relevant to a particular content object 101 the user is processing.  York et al. [para. 0108]).
Regarding Claim 4, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein generating one or more queries comprises: identifying one or more keywords in the request data; and using the one or more identified keywords to generate the one or more queries. (Automatically indexing incoming, outgoing, and archived emails, messages, and other documents to identify one or more topics addressed by each document, keywords or phrases present in each document, semantic structures present in each document, and persons having some relationship to each document (for example authors, reviewers, editors, users, senders, recipients, and the like).  York et al. [para. 0077-0080].  …That is, a user 142 may request to be notified whenever a content object corresponding to a specific topic is added to or modified within one or more content stores (for example, when emails are received pertaining to the topic in question). Then, when such content objects are detected by abstraction layer 520, an alert is sent to the requesting user 142 advising her of the new content.  York et al. [para. 0112]).
Regarding Claim 5, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein generating one or more queries comprises: using the request data to identify one or more contexts for the user; identifying data sources associated with the one or more contexts; (Automatically indexing incoming, outgoing, and archived emails, messages, and other documents to identify one or more topics addressed by each document, keywords or phrases present in each document, semantic structures present in each document, and persons having some relationship to each document (for example authors, reviewers, editors, users, senders, recipients, and the like).  York et al. [para. 0077-0080, 0089, 0106]).
and generating the one or more queries according to a format associated with one or more of the data sources. (… an initial email object graph can be created to capture those relationships (in essence what is involved is a graph similar to that shown in FIG. 6, where one content object node represents email 800, others would represent any attachments or linked-to content objects (if appropriate), topics 522 would be topics determined by predictive content intelligence engine 310, people 521 would be at least those from whom and to whom the email 800 is sent (and potentially also people referred to in email 800), and domains 523 would by any domains identified by predictive content intelligence engine 310.  York et al. [para. 0118]).
Regarding Claim 6, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein the one or more isolated collections comprise at least one of a task and a task pointer associated with the user, wherein the task pointer corresponds to a remote data store of tasks.  (… the invention further comprises the steps of (a1) determining, using an active intelligent content storage server system, if the received document, document fragment, or other content object is unmanaged; and (a2) if the received document, document fragment, or other content object is unmanaged, storing the unmanaged document, document fragment, or other content object such that it may later be reliably retrieved using index information stored in the expanded social network graph database.  York et al. [para. 0016-0019]. … content objects 101 passed to indexing engine 120 are analyzed by one or more indexing software routines or hardware circuits, as will be described in more detail with reference to FIG. 2, in order to add relevant data about content objects 101 to one or more content indexes maintained by indexing engine 120.  York et al. [para. 0089].  … any document- or message-based client application 350 may also be present either in clouds 410 or on client premises. Similarly, the various content sources illustrated in FIG. 4 are merely exemplary of the fact that client components can be located essentially anywhere.  York et al. [para. 0111-0112; Fig. 4-5].
Regarding Claim 7, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein aggregating the identified tasks includes standardizing the identified tasks, wherein the standardizing comprises at least one of: assigning types to the identified tasks, modifying types of the identified tasks, generating one or more generic task types, adding one or more elements to the identified tasks, and modifying task descriptions of the identified tasks. (Indexing engine 240 performs analysis on content objects 101 and uses results obtained to build and maintain index database 244, which contains one or more indexes that can be used to search a corpus of content objects 101.  York et al. [para. 0089; Fig. 2]. … In a preferred embodiment, indexing engine 240 comprises a natural language processing (NLP) module 241, one or more Bayesian nets 242, or one or more accepted ontologies 243. York et al. [para. 0098-0099]. …Recommendations 530 may take several forms. Contacts 531 may be recommended to a user 142, for example when a particular person (contact 531) is recommended as an expert on the subject matter of a particular content object. York et al. [para. 0112]. …In preferred embodiments of the invention, recommendations are tagged by unique email or other document identifiers, so that when a document is opened or otherwise processed (analogously to what happens in step 910), any recommendations that exist with the unique identifier corresponding to that document may be displayed in the document in a suitable recommendations plugin or interface region. York et al. [para. 0118]).
Regarding Claim 8, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein analyzing the identified tasks comprises determining at least one of: associations between the one or more tasks, associations between the one or more tasks and one or more users, task dependencies, task classifications, task priority levels, task statuses, task optimizations and resource allocations. (In this way, underlying semantic structure within content objects 101 may be used to determine one or more topics to which content objects 101 pertain, and relationships between topics, ontologies, people, and content objects 101 may be determined by expanded social network database 121, and these information may be used attributes to determine other content 101 or people 142 that may be helpful to a user 142 who is viewing one or more content objects 101, and such automatically-generated recommendations 132 may be passed to those users 142 for receipt via one or more client applications 141 in use by a particular user 142.  York et al. [para. 0089; Fig. 5]).
Regarding Claim 9, York et al., Rao et al., Guber et al., and Kudurshian et al. teach a system, wherein generating a result to the request comprises creating at least one of a set of commands and a set of instructions to be executed based on a set of criteria. (As another example, team groupings could be created based on keywords so that certain designated people would automatically receive notification of and access to any content object that contains a specific keyword such as "project Babylon", or alternatively content objects with specific keywords could automatically be added to a group collaborative workspace where each member of the group would see it whenever they entered the collaborative space, and where team members could openly share data and comments pertaining to the content object (either in the content object itself or in a designated area within the collaboration area).  York et al. [para. 0115; Fig. 5]).
Regarding Claims 11 through 16, claims 11 through 16 recite substantially the same limitations as claims 1, 2, 3 and 6 combined, 7, 8, and 9 respectively.  Therefore, claims 11 through 16 are rejected based upon the same prior art reference, reasoning, and rationale.  Claims 11 through 16 are directed to a method, which is taught by York et al. at paragraph [0018]: “a method for enabling contextual recommendations and collaboration with a content item.”
Regarding Claims 17, 19, and 20, claims 17, 19, and 20 recite substantially the same limitations as claims 1, 3 and 6 combined, and 8 respectively.  Therefore, claims 17, 19, and 20 are rejected based upon the same prior art reference, reasoning, and rationale.  Claims 17, 19, and 20 are directed to a hardware device storing computer executable instructions that when executed cause a computing system to perform a method of managing user tasks, which is taught by York et al. at paragraph [0070]: “…information and program instructions may be employed to implement the stem/methods described herein, at least some network device embodiments may include non-transitory machine-readable storage media.” 
Regarding Claim 18, York et al., Rao et al., Guber et al., and Kudurshian et al. combined teach the hardware device of claim 17, wherein the one or more isolated collections comprise one or more asserted resources and relationships between the resources. (…information and program instructions may be employed to implement the stem/methods described herein, at least some network device embodiments may include non-transitory machine-readable storage media.  York et al. [para. 0070]. …As discussed above (see Definitions), index database 244, expanded social network graph database 255, and active intelligent storage database 261 may be combined in one database management system, each split into multiple physical database instances using techniques such as clustering or distributed database systems, or arranged in any other architectural arrangement known in the art for managing plural logical database systems.  York et al. [para. 0104]. …  FIG. 5 is a block diagram showing relationships among various logical entities, according to an embodiment of the invention. … Abstraction layer 520, which is a logical element corresponding roughly to indexing layer 240 and expanded social network graphing engine 250 and predictive content intelligence engine 310, serves to extract abstract information pertaining to one or more content objects… More specifically, abstraction layer 520 abstracts relevant relationships between a content object and one or more people and groups 521, topics 522, and (ontological) domains 523.  York et al. [para. 0112]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over York et al. (US 2013/0275429), in view of Rao et al. (US 2016/0086116),  in further view of Guber et al. (US 2014/0033071), in further view of Kudurshian et al. (US 2017/0358305), and in further view of Koerner et al. (US 2016/0180279). 
Regarding Claim 10, while York et al., Rao et al. and Guber et al. combined teach that list items can be displayed according to attributes such as priority (Rao et al. [para. 0020]), the combined references fail to explicitly recite the system wherein generating the one or more determinations relating to the aggregated tasks comprises determining a suggested order of task completion based on one or more task priority levels. Koerner et al. discloses these limitations.  (The planning optimizer 108 may include a task prioritizer 112 configured to prioritize the upcoming tasks based on priority information provided by the user via the task-related data 104 or users having the same role as provided by the role-based task data 106. The priority information may indicate which tasks have priority over other tasks. In some examples, the tasks are capable of being annotated with a priority (e.g., low, medium, high). As such, the task prioritizer 112 may be configured to schedule the upcoming tasks according to their priority Koerner et al. [para. 0003, 0025-0028, 0033; Fig. 1-3]).  It would have been obvious to one of ordinary skill in the art of task management before the effective filing date of the claimed invention to modify the step for generating one or more determinations taught by York et al., Rao et al., Guber et al., and Kudurshian et al. combined to include the task prioritization step of Koerner et al. in order to determine a task list providing upcoming tasks to complete based on an analysis of the task-related data.  Koerner et al. [para. 0002]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Sar et al. (US 10,831,348) -  a set of steps to perform a submitted task may be determined, where the set of steps is based on the ranking of associated class members. For example, the component class identifier system may identify the task component class to be a class of actions such as “contact”, including action members “call”, “email”, “text”, and “video chat”. Each action member may be associated with a set of steps to complete the task. In some implementations the set of steps may be provided to the user in response to user-initiated action indicating a desire to perform a task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623